Title: From Thomas Jefferson to George Jefferson, 5 October 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  
                     Dear Sir
                  
                  Washington Oct. 5. 04.
               
               According to our arrangement at Monticello I presume that my draughts in favor of 
               
                  
                     Old
                     for
                     298.12
                  
                  
                     Garrett
                     
                     274.03
                  
                  
                     
                     
                     572.15
                  
               
               have been presented and honored; I now inclose you six hundred Dollars in bills of the B. bank US. of Washington recieved directly from that bank & consequently sure. Accept affectionate salutations
               
                  
                     Th: Jefferson
                  
               
            